Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "the amount of peroxycarbox".  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes that the applicant intended the claim to mean “the amount of peroxycarboxylic acid in the mixture”.  The composition of the claims does not require peroxycarboxylic acid. The mixture is the only component that does require peroxycarboxylic acid.  Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim(s) 1 and 3-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al. (US55376120) in view of Vogt et al. (USPGPub 2018/000984).
	Regarding claims 1 and 3-9, Sarver teaches that it is known to contact portions of a bioresorbable medical implant with bone cement (col. 2, lines 23-31).  Sarver fails to teach wherein the bone cement employed is of the composition claimed.  However, Vogt teaches a known bone cement comprising an antiseptic composition comprising magnesium monoperoxypthalate [0051] in a powdered form.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the bone cement of Vogt on the implant for contacting bone cement of Sarver as a combination of a particular prior art bone cement and a particular bone cement contacting device according to the methods of contacting described by Sarver and wherein the results would be predictable based on the combination of the two disclosures. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it should be noted the components listed as for forming the peroxycarboxylic acid meta salt of the claims constitute product-by-process limitations. It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this particular case, the same components and ratios of the current claims may be used to form the product provided in the prior art.
	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al. (US55376120) in view of Vogt et al. (USPGPub 2018/000984) as applied to claims 1 and 3-9 above and further in view of Sriprapha et al. (“A Study of Mechanical Properties of Bone Cement Containing Micro- and Nano- Hydroxyapatite Particles” Key Engineering Materials, Vol. 766, 4/13/2018, pp. 117-121).
	Regarding claim 2 ,the teachings of Sarver in view of Vogt are as shown above. Vogt in view of Sarver fails to teach wherein the bone cement composition further comprises acetic acid.  However, Sriprapha teaches that acetic acid may be included in PMMA based bone cement compositions in order to control the pH of the cement prior to curing in order to control the curing process (abstract). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the acetic acid of Sriprapha in the PMMA bone cement provision method of Sarver in view of Vogt in order to control the curing process of Sarver in view of Vogt as shown by Sriprapha.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717